DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .               

 Status of Claims 
Claims 1-2, 4-17 & 19-20 are pending in this instant application per remarks and claim amendments filed on 02/12/2021 for its original application filed on 04/23/2019 by Applicant, wherein Claims 1 and 19 are two independent claims reciting method and vehicle claims with Claims 2-4/17 and 20 dependent on said two independent claims respectively.  Said claim amendments of 02/12/2021 has amended Claims 1-2, 13-17 & 19, while cancelling Claims 3 & 18.             
Applicant’s filing of Terminal Disclaimer on 02/12/2021 with respect to US Patent No. 9,575,490 issued in the parent application is acknowledged & entered, and previous Double Patenting rejection has now been withdrawn.         
This Office Action is a final rejection in response to the remarks and claim amendments filed by the Applicant on 12 FEBRUARY 2021 for its original application of 23 APRIL 2019 that is titled:            “Mapping Active and Inactive Construction ones for Autonomous Driving”.             
Accordingly, amended Claims 1-2, 4-17 & 19-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:             


(a) A patent may not be obtained though the invention is not identically disclosed or described as 
set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.             


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:         
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.          


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.        
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 02/12/2021 are shown as underlined additions, and all deletions may not be shown.)          

Exemplary Analysis for Rejection of Claims 1-2 & 4-17 
Independent Claim 1 is rejected under 35 USC 103(a) as unpatentable over Pub. No. US 2010/ 0104199 filed by Zhang et al. (hereinafter “Zhang”) in view of US Patent No. 7,519,472 issued to Grigsby et al. (hereinafter “Grigsby”), and further in view of Pub. No. US 2012/ 0083964 filed by Montemerlo et al. (hereinafter “Montemerlo”), and as described below for each claim/ limitation.                   

With respect to Claim 1, Zhang teaches ---        
1.     A method for operating a vehicle having an autonomous driving mode, the method comprising:       
determining, , (the activity type being either active or inactive);           
(see at least:   Zhang Abstract and Summary in para [0009];  and para [0004] about {“Autonomous driving systems and semi-autonomous driving systems utilize inputs regarding the road and other driving conditions to automatically control throttle and steering mechanisms.  Accurate estimation and identification of a clear path over which to operate a motor vehicle is critical to successfully replacing the human mind as a control mechanism for vehicle operation.”};  and paras [0038]-[0040] about {“Processing module 120 may include algorithms and mechanisms to actuate autonomous driving control by means known in the art & not described herein, or processing module 120 may simply provide information to a separate autonomous driving system.”} ...... {“FIG. 2 illustrates a known method to determine a clear path for autonomous driving in accordance with the disclosure.  Image 10 is generated corresponding to the roadway in front of vehicle 100.  Through one of various methods, objects 40A, 40B, and 40C are identified within image 10, and each object is categorized and classified according to filtering and trained object behaviors.”} ...... {“FIG. 3 illustrates an exemplary method to determine a clear path for autonomous or semi-autonomous driving in accordance with the disclosure.  Image 10 is depicted including ground 20, horizon 30, and objects 40.  Image 10 is collected by camera 110 and represents the road environment in front of vehicle 100.  Ground 20 represents the zone of all available paths open to travel without regard to any Pattern recognition programming including character or pattern recognition and traffic sign recognition can be utilized to comprehend the contextual information available from construction area signs.  Such contextual information can be utilized, for example, to determine lane geometries and restrictions for use in enhancing the clear path.  During vehicle operation, the processing module 120 can analyze image areas, for example exemplary image area 602 depicted in FIG. 13, for correspondence to the predetermined construction templates using template matching programming, such as the type described hereinabove.  The processing module 120 may scan for general outlines of a certain template before initiating more computationally intense processing. For example, the processing module 120 may analyze the image for a sign silhouette before analyzing the image for the type of sign.  Identification of a construction template in the field-of-view indicates the vehicle is in a construction area.”};  which together are the same as claimed limitations above)       
Examiner notes that Zhang’s teaching of construction area is the same as claimed ‘a/ the construction zone’.         

Zhang teaches as disclosed above, but it has been argued by the Applicant that previously cited references do not explicitly teach about ‘the activity type being either active or inactive’.  However, Grigsby teaches them.    
(see at least:   Grigsby Abstract and Summary of the Invention in C1, ~L36to C2, ~L25; and FIGs. 2/3/4; & C7, ~L1 to C8, ~L56 about {“GPS receiver 220 can record Alice's speed, direction of travel, time of departure, and other relevant information for route 282.  This information can be polled at regular intervals (e.g. every 3 seconds) which can be user configured. ......  Threshold values for vehicle stopping can be configured in receiver 220 to account for "rolling stops", intermittent braking, and the like.     Alice 210 can encounter construction zone 242 which can be a speed restricted zone at specific intervals during the day.  At the time Alice 210 drives through zone 242, construction can occur resulting in Alice's 210 speed being reduced.  This speed reduction can be recorded in session data 222 and aggregated into metrics 234.  For instance, metrics 234 can indicate zone 242 is a speed restricted zone during some of the day, while other metrics can the zone is not during other portions of the day.  Evaluation of these metrics 234 can result the activity type being either active or inactive’)     
Examiner notes that Grigsby teaches about other claimed limitations also.    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zhang with teachings of Grigsby.  The motivation to combine these references would be to provide an autonomous (vehicle) system that includes how potential navigational concerns identified in perceived ground data are processed and manipulated to identify a clear path in which to operate the vehicle (see para [0007] of Zhang), and to provide vehicle navigation services and, more particularly, to inferring static traffic artifact presence, location, and specifics from aggregated navigation system data using global positioning system navigation devices that assist in plotting routes and showing traffic jams to presenting points of interest (see C1, ~L8-23  of Grigsby).        


Zhang and Grigsby teach ---            
based on the determining, updating, by the one or more processors, a first classification 

(see at least:   Zhang ibidem;  and para [0148] about {“In one 
embodiment of the clear path detection analysis, the detected objects may be utilized in the above described likelihood analysis.  The clear path confidence likelihood for each of the images areas are partially based upon an association with the detected objects.  As described hereinabove, the likelihood analysis evaluates image areas to assign a clear path confidence likelihood value.  Classifiers may be used to increase or decrease the clear path confidence likelihood value based upon features identified in the image area.  For example, detected construction barriers or markers may be used as an additional classifier in accordance with the likelihood analysis set forth above to decrease the clear path confidence likelihood of a corresponding image area.  Detected vehicles tracked driving through detected construction barriers may increase the clear path confidence likelihood of the image area corresponding to where the vehicles were tracked.  Image areas with a clear path confidence likelihood greater than a threshold confidence likelihood are defined as clear path.”}; & paras [0075]-[0083] about {“FIG. 11 shows the textureless pixel-based method 400 including four exemplary filtering methods to identify and remove non-conforming pixels from the image.  A textureless method could be used with some portion of the four exemplary methods and/or can include unnamed but similar methods to process the image.”} ...... {“The texture-rich and textureless can be fused in a number of ways. An image with identified points and determined heights identified with texture-rich methods can be overlaid with a filtered image generated by textureless methods, and agreement of the two methods can be used to define a clear path through the overlaid image.  In an alternative method to fuse the two schemes, the data from each of the two schemes can be used to project information upon a programmed overhead map of an area in front of the vehicle, and this overhead map including data gained from analysis of the two schemes can include building confidence indications for regions of the map.”};  which together are the same as claimed limitations above)       
Examiner notes that Zhang’s teachings of classifiers above disclosure of detected construction barriers or markers are the same as claimed ‘a first classification for the construction zone’
(see at least:   Grigsby ibidem)     

Zhang and Grigsby teach as disclosed above, but they may not explicitly teach about ‘construction zone in map information’.  However, Montemerlo teaches them.    
map information 136, e.g., highly detailed maps identifying the shape and elevation of roadways, lane lines, intersections, crosswalks, speed limits, traffic signals, buildings, signs, real time traffic information, or other such objects and information.  For example, the map information may include explicit speed limit information associated with various roadway segments.  The speed limit data may be entered manually or scanned from previously taken images of a speed limit sign using, for example, optical-character recognition.  The map information may include three-dimensional terrain maps incorporating one or more of objects listed above.”} ...... {“In some examples the map information may include zones.  Each zone may comprise a geolocated area or point associated with particular rules.  The zones may include places where driving may become complicated or challenging for humans and computers, such as merges, construction zones, or other obstacles.  As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously.”};  which together are the same as claimed limitations above including about ‘construction zone in map information’)     
Examiner notes that Montemerlo teaches about other claimed limitations also.    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Zhang and Grigsby with teachings of Montemerlo.  The motivation to combine these references would be to provide an autonomous (vehicle) system that includes how potential navigational concerns identified in perceived ground data are processed and manipulated to identify a clear path in which to operate the vehicle (see para [0007] of Zhang), and to provide vehicle navigation services and, more particularly, to inferring static traffic artifact presence, location, and specifics from aggregated navigation system data using global positioning system navigation devices that assist in plotting routes and showing traffic jams to presenting points of interest (see C1, ~L8-23  of Grigsby), and to provide autonomous vehicles may maneuver themselves between locations based using highly detailed maps in conjunction with sensors for detecting objects in the vehicle's surroundings in order to maneuver the vehicle from one location to another (see para [0003] of Montemerlo).        


Zhang, Grigsby and Montemerlo teach ---          
operating, at an area of the construction zone, the vehicle, by the one or more processors, based on theupdated classification.            
(see at least:   Zhang ibidem;  and paras [0007]-[0008] about 
operate the vehicle...”}; & para [0064] about {“The likelihood analysis may be augmented using spatially and/or temporally related patches to evaluate identified features during vehicle operation.  When the feature extraction algorithm has identified a feature, the processing module 120 may spatially analyze the identified feature for 
consistency among adjacent or nearby patches.”}......{“Similarly to the spatial analysis, when the feature extraction algorithm has identified a feature, the processing module 120 may temporally analyze the identified feature for consistency among temporally related patches, compensating for vehicle motion.”}; & para [0075] about {“During operation, the camera 110 generates an image for analysis in the processing module 120 (453).  The processing module120 analyzes the image using multiple filtering methods to identify and remove non-conforming pixels from the image.  Remaining pixels indicate a potential clear path for the vehicle to travel.”}; & para [0105] about {“Detection of the object or objects and any contextual information that can be determined can be utilized to enhance the clear path of travel with an impact of object to the clear path.  Information regarding an operational environment of the vehicle, including detection of objects around the vehicle, can be used to define or enhance a clear path.  For example, the clear path detection analysis may be augmented using vehicle detection analysis and construction area detection analysis.  A detected object such as another vehicle or a construction barrier may inhibit safe vehicle travel and/or indicate conditions or constrains limiting vehicle travel.  The vehicle detection analysis detects vehicles in a field-of-view.  The construction area detection analysis detects construction areas and other zones associated with limiting vehicle travel.”};  and FIGs.9/10/11;  which together are the same as claimed limitations above)       
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem; & para [0034] about {“The computer 110 may control the direction and speed of the vehicle by controlling various components.  By way of example, if the vehicle is operating in a completely autonomous mode, computer 110 may cause the vehicle to accelerate (e.g., by increasing fuel or other energy provided to the engine), decelerate (e.g., by decreasing the fuel supplied to the engine or by applying 
brakes) and change direction (e.g., by turning the front two wheels).”}; & para [0050] about {“The autonomous vehicle may notify a driver that the vehicle is approaching a zone with particular rules by providing visual or audible cues to the driver.  The notifications may be based on a combination of time and distance to the zone.  If the autonomous vehicle is moving at a reasonable speed, the notification may be based upon an 




Dependent Claims 2 & 4-17 are rejected under 35 USC 103(a) as unpatentable over Zhang in view of Grigsby & Montemerlo as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.              

With respect to Claims 2 & 4, Zhang, Grigsby and Montemerlo teach ---     
2.    The method of claim 1, wherein the first classification is different from the 
updated classification.         
4.    The method of claim 1, further comprising receiving sensor data identifying features in an environment of the vehicle, and wherein the classifying includes comparing the map information to the identified features.          
(see at least:   Zhang ibidem;  and see citations above for classifying limitations; & para [0053] about {“FIG.7 illustrates one method to classify a feature as a portion of a clear path and as a detected object at the same time as described above in accordance with the disclosure.  Image 10 includes object 40, trapezoidal projection 70, and rectangular projection 80.  This method utilizes an assumption projecting object 40 as a flat object on the ground within projection 70 to test the classification of the feature as a portion of a clear path.  The method also utilized an assumption projecting object 40 as a vertical object within rectangular projection 80 to test the classification of the feature as a detected object.  FIG. 8 illustrates comparisons made in data collected between the two images to evaluate the nature of object 40 in accordance with the disclosure. Camera 110 at time t.sub.1 observes and captures data from object 40 in the form of a first image.  If object 40 is an actual detected object, the profile observed by camera 110 of object 40 at time t.sub.1 will correspond to point 90A.  If object 40 is a flat object in the same plane as ground 20, then the profile observed by camera 110 of object 40 at time t.sub.1 will correspond to point 90B. Between times t.sub.1 and t.sub.2, camera 110 travels some distance.  A second image is captured at time t2, and information regarding object 40 can be tested by applying an algorithm looking at visible attributes of the object in the second image in comparison to the first image.  If object 40 is an actual detected object, extending upward from ground 20, then the profile of object 40 at time t.sub.2 will be observed at point 90C.  If object 40 is a flat object in the application of classifiers based on the observations of points 90, or the comparison may simply point to the area displaying change as a point of interest.  Testing of the object against both classifications, as a flat object and as an actual detected object, allows either the area including object 40 to be identified for further analysis through analysis of a patch as described above or direct development of a clear path likelihood and a detected object likelihood for comparison, for example as in logic expression (3) above.”};  & para [0148] about {“In one embodiment of the clear path detection analysis, the detected objects may be utilized in the above described likelihood analysis.  The clear path confidence likelihood for each of the images areas are partially based upon an association with the detected objects.  As described hereinabove, the likelihood analysis evaluates image areas to assign a clear path confidence likelihood value. Classifiers may be used to increase or decrease the clear path confidence likelihood value based upon features identified in the image area.  For example, detected construction barriers or markers may be used as an additional classifier in accordance with the likelihood analysis set forth above to decrease the clear path confidence likelihood of a corresponding image area.  Detected vehicles tracked driving through detected construction barriers may increase the clear path confidence likelihood of the image area corresponding to where the vehicles were tracked.  Image areas with a clear path confidence likelihood greater than a threshold confidence likelihood are defined as clear path.”};  & paras [0075]-[0083] about {“FIG. 11 shows the textureless pixel-based method 400 including four exemplary filtering methods to identify and remove non-conforming pixels from the image.  A textureless method could be used with some portion of the four exemplary methods and/or can include unnamed but similar methods to process the image.”} ...... {“The texture-rich and textureless can be fused in a number of ways. An image with identified points and determined heights identified with texture-rich methods can be overlaid with a filtered image generated by textureless methods, and agreement of the two methods can be used to define a clear path through the overlaid image.  In an alternative method to fuse the two schemes, the data from each of the two schemes can be used to project information upon a programmed overhead map of an area in front of the vehicle, and this overhead map including data gained from analysis of the two schemes can include building confidence indications for regions map.”};  which together are the same as claimed limitations above)       
Examiner notes that Zhang’s teachings of classifiers above disclosure of detected construction barriers or markers are the same as claimed ‘a first classification for the construction zone in map information’ and Zhang’s disclosure of detected vehicles traced driving are the same as claimed ‘a second classification based on the activity type’.             
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem)     



With respect to Claim 5, Zhang, Grigsby and Montemerlo teach ---        
5.   The method of claim 4, wherein the features include a lane line and a location of the lane line.          
(see at least:   Zhang ibidem;  and para [0058] about {“Such an 
anticipated road surface in front of the vehicle can be adjudged by an initial review of the input image, for example, utilizing clearly visible lines that could define lane boundaries as an initial reference to define a patch pattern.”}; & para [0136] about {“The lane markers 506 may be used to define vehicle lane boundaries and suggest image coordinates corresponding to greater likelihood for correspondence detected vehicles on a roadway.  The lane markers 506 may be used to predict vehicle travel on the roadway, thereby assisting the clear path 
detection analysis.”}; & para [0137] about {“Camera-based detection includes convolving image data using a plurality of line orientation filters to generate a filter response that identifies an orientation of each segment of a lane marker.  In one embodiment, a Hough transform technique is applied to identify line segments of lane markers using points on the lane markers.  The Hough transform technique evaluates the line segments to determine a confidence that the line segment corresponds to a lane marker.  Line segments corresponding to a confidence greater than a threshold are defined as a lane marker.”}; & para [0138] about {“Also sensor readings from a LIDAR system can be utilized to define lane markers,for example, as described by intensity differences evident between a road surface and reflective paint used for lane markers.”};  which together are the same as claimed limitations above)       
(see at least:   Montemerlo ibidem;  and para [0044] about {“The map may also include additional roadway details such as double yellow lines 450 and lane lines 452 as well as signs (not shown) or other roadway features.”}; & para [0063] about {“For example, as shown in map 1000 of FIG. 10, autonomous vehicle 300 is yellow line 1006, lane lines 1008, etc.  In this example vehicle 300 is following route 1020 along northbound lane 1004.  As vehicle 300 approaches point 1050, the driver may identify a temporary 
construction situation.”};  which together are the same as claimed limitations above)     
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem)     



With respect to Claims 6 & 7, Zhang, Grigsby and Montemerlo teach ---        
6.   The method of claim 4, wherein the identified features include a closed lane.    
7.   The method of claim 4, wherein the identified features include a barrier.     
(see at least:   Zhang ibidem; and para [0139] about {“Detection of a construction area may be useful for changing vehicle 
control and operation in a number of ways.  Upon detection of a construction area, vehicle programming may initiate or end certain autonomous or semi-autonomous vehicle controls. Vehicle operation can be limited to posted vehicle speeds and travel limited to certain areas or lanes.  Detection of a construction zone may also initiate certain programming algorithms or detection schemes including, for example, a construction worker detection algorithm useful in areas where construction worker presence necessitates a speed decrease for the vehicle 100.”}; & para [0141] about {“FIG. 13 shows exemplary construction objects corresponding to construction barrels 604.  The predetermined templates can include, for example, construction barrels, construction cones, road-side concrete grooves, mobile unit warnings, lane shift instructions, lane changing prohibitions, and other similar construction area signs.  Pattern recognition programming including character or pattern recognition and traffic sign recognition can be utilized to comprehend the contextual information available from construction area signs.  Such contextual information can be utilized, for example, to 
determine lane geometries and restrictions for use in enhancing the clear path.”};  which together are the same as claimed limitations above)   
Examiner notes that construction barrels shown in a lane on a roadway in FIG 13 clearly imply that those are no travel lanes, and these are the same as claimed ‘a closed lane’;  and that these construction barrels are also the same as claimed ‘a barrier’.      
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem)     



With respect to Claim 8, Zhang and Montemerlo teach ---        
8.   The method of claim 4, wherein the identified features do not include construction objects.        
(see at least:   Zhang ibidem;  and para [0105] about {“For example, the clear path detection analysis may be augmented using vehicle detection analysis and construction area detection analysis.  A detected object such as another vehicle or a construction barrier may inhibit safe vehicle travel and/or indicate conditions or constrains limiting vehicle travel.  The vehicle detection analysis detects vehicles in a field-of-view. The construction area detection analysis detects construction areas and other zones associated with limiting vehicle travel.   The separate methods for analyzing a roadway are used to strengthen confidence in clear paths identified in the field-of-view.”};  & para [0144] about {“Methods to detect objects around the vehicle and place those objects into a context of a clear path determination including vehicle detection analysis and construction area detection analysis are described above.  It will be appreciated that similar methods can be employed determining clear paths or enhancing clear paths based upon detection of other objects in the operating environment of the vehicle.  For example, toll booths on an expressway can be detected based upon signs warning of the upcoming booths and recognizable geometry of the booths and vehicle flow through the booths.”};  which together are the same as claimed limitations above)        
Examiner notes that Zhang’s teachings of detecting other objects such as other vehicles and toll booths are examples of non-construction objects.      (see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem)     



With respect to Claim 9, Zhang, Grigsby and Montemerlo teach ---        
9.   The method of claim 4, further comprising determining whether there is a 
corresponding feature in the map information, and wherein the classifying is further 
based on the determination.          
(see at least:   Zhang ibidem;  and see citations above for classifying limitations)    
(see at least:   Grigsby ibidem)         
(see at least:   Montemerlo ibidem; & para [0043] about {“Again, although the map information is depicted herein as an image-based map, the map information need not be entirely image based (for example, raster).  For example, the map information may include one or more roadgraphs or graph networks of information such as roads, lanes, intersections, and the connections between these features.  Each feature may be stored as graph data and may be associated with information such as a geographic location and whether or not it is linked to other related features, for example, a stop sign may be linked to a road & an intersection, etc.  In some examples, the associated data may include grid-based indices of a roadgraph to allow for efficient lookup of certain roadgraph features.”};  which together are the same as claimed limitations above including about ‘a corresponding feature in the map information’)      



With respect to Claims 10-11, Zhang, Grigsby and Montemerlo teach ---        
10.   The method of claim 4, further comprising using the comparison to identify differences between any of the identified features and the map information, and wherein the classifying is further based on the identified differences.           
11.   The method of claim 10, wherein the differences correspond to identified features other than construction objects.     
(see at least:   Zhang ibidem; ;  and see citations above for 
classifying limitations; & para [0049] about {“Processing of a second image in relation to the original image 10 can be performed by calculating an image difference.  If the image difference of a point of interest, such as a feature identified by radar, is not zero, then the point can be identified as embodying new information.  Points where the image difference does equal zero can be eliminated from analysis and computation resources may be conserved.  Methods to determine image difference include absolute image intensity difference and vehicle-motion compensated image difference.”}; & para [0051] about {“FIGS. 6A, 6B, and 6C illustrate an exemplary determination of an image difference by calculating an absolute image intensity difference in accordance with the disclosure.  FIG. 6A depicts an original image.  FIG. 6B depicts a second image with changes from the original image.  In particular the depicted circular shape has shifted to the left. A comparison of the two images as illustrated in FIG. 6C, an output representing the result of an absolute image intensity difference comparison, identifies one region having gotten darker from the first image to the second image and another region having gotten lighter from the first image to the second image.  Such a method can be described as differencing.  Analysis of the comparison yields information that some change as a result of movement or change of perspective is likely available in that region of the images.  In this way, absolute image intensity difference can be used to analyze a pair of sequential images to identify a potentially not clear path.”}; & para [0055] about {“The number of images utilized for comparison need not be limited to two.  Multiple 
is not intended to be limited to the specific embodiments described herein.”}; & para [0136] about {“Vehicle detection analysis is preferably augmented using lane geometry detection analysis to identify lane markers and/or road edges in a field-of-view. ...... The lane marker detection analysis may be repeated or reiterated in a number of ways, with the same image area being analyzed repeatedly with the selection and analysis of different image areas, and an identified feature tracked and analyzed for change over a number of sequential images.”}; which 
together are the same as claimed limitations above)     
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem)      



With respect to Claim 12, Zhang, Grigsby and Montemerlo teach ---        
12.   The method of claim 11, further comprising determining whether the identified differences would impact autonomous driving of the vehicle, and wherein the determination of whether the identified differences would impact autonomous driving of the vehicle is used to classify the activity type.             
(see at least:   Zhang ibidem;  and see citations above for classifying limitations)        
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem; & paras [0048]-[0049] about {“An autonomous vehicle may transport itself, a driver, passengers, and/or cargo between two locations by following a route.  For example, a driver may input a destination and activate an autonomous mode of the vehicle.  In response, the vehicle's computer may calculate a route based on the roadgraph, 
its current location, and the destination. ...... While not all routes may include zones, in the example of FIG. 6, route 610 also requires the autonomous vehicle to pass through zone 510.”} ...... {“As shown in map 700 of FIG. 7, autonomous vehicle 300 travels along route 610.  As autonomous vehicle 300 approaches zone 510, the autonomous vehicle's computer may identify the 



With respect to Claim 13, Zhang, Grigsby and Montemerlo teach ---        
13.   The method of claim 12, wherein when the identified differences are determined to not impact the autonomous driving of the vehicle, the activity typeis inactive
(see at least:   Zhang ibidem) 
(see at least:   Grigsby ibidem)          
(see at least:   Montemerlo ibidem; & paras [0052]-[0053] about 
{“ In response to the warning, the driver may select to navigate around the zone, ignore the zone and rules, or simply take over control of one or more aspects of the autonomous vehicle.”}..... 
{“In another example, the driver may elect to ignore the zone.  In response, the vehicle, if it is able, may continue to drive itself through the zone.”}; & para [0065] about {“The driver may also select to ignore the zones permanently, ignore only those stored in the vehicle's map, or ignore zones identified by other drivers and broadcast by the other drivers' autonomous vehicles.”};  which together are the same as claimed limitations 
above)              
Examiner notes that Montemerlo’s teaching of “driver may s/elect to ignore the zone” is the same as claimed ‘an inactive activity type’.       



With respect to Claim 14, Zhang, Grigsby and Montemerlo teach ---        
14.   The method of claim 1, wherein when the activity typeis active
(see at least:   Zhang ibidem; and para [0139] about {“Detection of a construction zone may also initiate certain programming algorithms or detection schemes including, for example, a construction worker detection algorithm useful in areas where construction worker presence necessitates a speed decrease for the vehicle 100.”}; which together are the same as claimed limitations above)         
(see at least:   Grigsby ibidem)         
(see at least:   Montemerlo ibidem;  & paras [0033]-[0034] about {“The device may also track increases or decreases in speed and the direction of such changes.  The device's provision of location and orientation data as set forth herein may be provided automatically to the user, computer 110, other computers and combinations of the foregoing.”}......{“decelerate (e.g., by decreasing the fuel supplied to the engine or by slow down dramatically and require the 
driver only to steer by turning the steering wheel 210.”}; which together are the same as claimed limitations above)      



With respect to Claim 15, Zhang, Grigsby and Montemerlo teach ---        
15.   The method of claim 1, wherein when the activity typeis active
(see at least:   Zhang ibidem;  and para [0126] about {“Vision systems provide an alternate source of sensor input for use in vehicle control systems. ...... A method is disclosed to fuse input from a vision system with a fused track created by methods such as the exemplary track fusion method described above to focus vision analysis upon a portion of the visual information most likely to pose a collision threat and utilized the focused analysis to alert to a likely imminent collision event.”}; & para [0131] about {“For example, if an alert is issued, a review option can be given to the driver, through a voice prompt, and on-screen inquiry, or any other input method, requesting that the driver confirm whether the imminent collision alert was appropriate.  A number of methods are known in the art to adapt to correct alerts, false alerts, or missed alerts.  For example, machine learning algorithms are known in the art and can be used to adaptively utilize programming, assigning weights and emphasis to alternative calculations depending upon the nature of feedback.”};  which together are the same as claimed limitations above)        
(see at least:   Grigsby ibidem)     
(see at least:   Montemerlo ibidem; and para [0045] about {“As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously.” ......In another example, a zone's rules may require an autonomous vehicle to alert the driver, but rather than requiring the driver to take control, the vehicle may lower its speed and/or increase its following distance (between the autonomous vehicle and another vehicle).”};  which together are the same as claimed limitations above)      
Examiner notes that “alert” taught by both references is a synonym for ‘using caution’ in Claim 15 above.            



With respect to Claim 16, Zhang, Grigsby and Montemerlo teach ---        
16.   The method of claim 1, wherein when the activity typeis 
active
(see at least:   Zhang ibidem;  and para [0144] about {“In another example, a driver operating an autonomous or semi-autonomous vehicle could select an option to stop the vehicle for refueling once the fuel tank has been depleted to a set level.  In such a situation, a clear path can be defined based upon a perceived available refueling station in the proximity of the vehicle and recognizable geometry of the refueling station as it is approached, including the presence of other vehicles at different pumping stations within the refueling station.”};   which together are the same as claimed limitations above)   
(see at least:   Grigsby ibidem)      
(see at least:   Montemerlo ibidem;  and para [0004] about {“One aspect of the disclosure provides a method for maneuvering a vehicle. The method includes accessing map information including one or more zones, each zone being associated with a rule that indicates a driver to take control of a control aspect of the vehicle; identifying, by a processor, a route based on the map information, where the route requires the vehicle to pass through at least one zone of the one or more zones; maneuvering, by the processor, the vehicle to the destination; and when the vehicle is within a predetermined distance along the route of the at least one zone, identifying the rule associated with the at least one zone, identifying the control aspect of the identified rule, and notifying the driver of the need to control the identified control aspect through the at least one zone.”};  & para [0006] about {“The method includes accessing map information including one or more zones, each zone being associated with a rule that indicates a driver to take control of a control aspect of the vehicle;”}; & paras [0007]-[0011] of Brief Summary; & paras [0045]-[0046] about {“As described in more detail below, a zone's rules may require an autonomous vehicle to alert the driver that the vehicle is approaching an area where it may be challenging for the vehicle to drive autonomously.  In one example, the vehicle may require a driver to take control of steering, acceleration, deceleration, etc. ...... zone 510 may be associated with a rule which requires a driver to take control of steering, acceleration, and/or braking of the autonomous vehicle while within zone 510.”}; & para [0049] about {“zone 510's rules may require that a driver take control of steering, acceleration and braking while the autonomous vehicle passes through zone 510, for example, from point 710 to point 720 along route 610.”}; & para [0054] about require that the driver take control of the steering, acceleration and braking, or all of these features.”}; & para [0059] about {“The computer then notifies the driver of the need to control the identified control aspect through the at least one zone at block 914.  In one example, the computer receives information indicating that the driver has taken control of the identified control aspect at block 916.”}; & para [0062] about {“For example, a driver who notices a temporary construction or roadblock may tag the location as one at which vehicles should not drive autonomously.  In that regard, the driver may take control of the vehicle and at the same time, generate a zone rule for the location.”};   which together are the same as claimed limitations above)    



With respect to Claim 17, Zhang, Grigsby and Montemerlo teach ---        
17.   The method of claim 1, wherein when the activity typeis inactive
(see at least:   Zhang ibidem) 
(see at least:   Grigsby ibidem)          
(see at least:   Montemerlo ibidem; and para [0052]-[0053] about {“In response to the warning, the driver may select to navigate around the zone, ignore the zone and rules, ... For example, the driver may request that the autonomous vehicle route itself around the zone so that the driver does not need to take control. ...... In another example, the driver may elect to ignore the zone.  In response, the vehicle, if it is able, may continue to drive itself through the zone.  This may be helpful where there are no other vehicles, pedestrians, obstacles, etc.”};  which together are the same as claimed limitations above)     




With respect to new Claims 19-20, the limitations of these system claims are rejected, under 35 USC 103(a), based on the exemplary analysis above for the rejection of computer-implemented method Claims 1-2 & 4-17 as described above using cited references of Zhang, Grigsby and Montemerlo, because the limitations of these system 

 Response to Arguments 
Applicant's remarks and claim amendments dated 12 FEBRUARY 2021 with respect to the rejection of amended Claims 1-2, 4-17 & 19-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-2, 4-17 & 19-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new Grigsby reference that has been added in response to the Applicant’s latest claim amendments.  Examiner notes that all three/3 references used in rejection under 35 USC 103 teach about different parameters of “construction zone/s”, and should be read in full as a combination of their teachings.   

Applicant's arguments with respect to rejection of Claims 1-2, 4-17 & 19-20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Grigsby reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

The prior art made of record and not relied upon, listed in Form 892, that is 
pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.   Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.               

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                   
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          


 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 


 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov    

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691